     Case 2:21-cv-00459-WKW-KFP Document 12 Filed 08/31/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

CHAD VREELAND,                         )
                                       )
             Plaintiff,                )
                                       )
      v.                               )       CASE NO. 2:21-CV-459-WKW
                                       )                 [WO]
WARDEN JACKSON, et al.,                )
                                       )
             Defendants.               )

                                   ORDER

      On August 4, 2021, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 9.) Upon an independent review of

the record, it is ORDERED that the Recommendation is ADOPTED and Plaintiff’s

motion for preliminary injunction is DENIED.

      DONE this 31st day of August, 2021.

                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE
